Virgin, J.
It has been generally held that a thing having a potential existence may be sold or mortgaged. This proposition is variously illustrated in Farrar v. Smith, 64 Maine, 74, and in Emerson v. E. & N. A. Railway Co. 67 Maine, 392. And while the mere expectation of earning money cannot, in the absence of any contract on which to found such expectation, be assigned, *415future wages to be earned under a present contract imparting to them a potential existence, maybe assigned, although the contract may be indefinite as to time and amount. Taylor v. Lynch, 5 Gray, 49 ; Hartley v. Tapley, 2 Gray, 565 ; Emery v. Lawrence, 8 Cush. 151. The assignment, therefore, if legally made, was valid, unless the statute of registration renders it invalid as to the plaintiff who seeks to reach the wages of the defendant in the trustees’ hands.
E. S., c. Ill, § 6, provides that no assignment of wages is valid against any other person than the parties thereto, unless it is recorded in the " town or plantation organized for any purpose, in which the assignor is commorant while earning such wages.” But the disclosure shows that the assignor was not "commorant in a plantation organized for any purpose while earning such wages,” but in the unorganized township of Brassua. The case is, therefore, not within the provisions of the statute,' and is not affected thereby.
Our opinion also is that it is valid in form although we should not expect to see it in any book of approved forms. There can be no doubt as to the intention of the parties. The consideration is expressed, and the instrument is dated and signed. And the omission of the assignee’s Christian name cannot make it void, especially since only one person of that surname appears to claim the wages and he is the one who furnished the supplies as the consideration of the assignment which he produces.

Exceptions overruled.

Peters, C. J., Daneorth, Emert, Poster and Haskell, JJ., concurred.